                      RASCO                          KLOCK
                      - - - - - - - AT T O R N E Y S - - - - - - -

                        RAsco l      K L oc K   I   PEREz l    N I ETO

                                                                   James W. Halter
                                                                   305.476.7100 (Main)
                                                                   305.476.5141 (Direct)
                                                                   305.718.0638 (Facsimile)
                                                                   jhalter@rascoklock.com
                                      November 19, 2018

BY EMAIL
FINRA Dispute Resolution
One Liberty Plaza
165 Broadway, 27th Floor
New York, NY 10006
Attn: Leonie A. Feliciano, Senior Case Specialist

              Re:     Castle Placement Group, LLC and Castle Placement, LLC v. Citadel
                      Servicing Corp., FINRA DR No. 18-03722

Dear Ms. Feliciano:

              On behalf of Claimants Castle Placement, LLC and Castle Placement Group, LLC
(“Claimants” or “Castle”), we write in response to your letter dated October 30, 2018.

               Your letter states that “[t]he pre-dispute agreement provided is between
StoneCast[l]e Securities, LLC and Citadel Servicing Corp.” We assume you are referring to the
agreement attached to Claimants’ Statement of Claim as Exhibit A (the “Agreement”).
Respectfully, Exhibit A to Claimants’ Statement of Claim is, in fact, an agreement providing for
FINRA arbitration of the current dispute between Claimants and Citadel Servicing Corp.

                Schedule IV to the Agreement, entitled “Arbitration of Controversies” states the
following: “The Company [Citadel Servicing Corp.] and StoneCastle [Securities, LLC] agree that
all controversies between the Company and StoneCastle and/or any of their agents arising out of
or concerning this Agreement, the services provided hereunder, or any related matter shall be
determined by arbitration in accordance with the rules of the Financial Industry Regulatory
Authority (FINRA).” (Emphasis added). The Respondent Citadel Servicing Corp. is explicitly
named in the arbitration clause and the claim for breach of the Agreement is obviously a
controversy “arising out of” the Agreement.

        The arbitration agreement also explicitly includes “any of [StoneCastle’s] agents.” Here,
that is Castle. Castle formerly operated under the name StoneCastle Portfolio Advisors, LLC and,




                                    EXHIBIT B
FINRA Dispute Resolution                        -2-                              November 19, 2018

by agreement between Castle and StoneCastle Partners, LLC1, provided its services in the name
of and by affiliation with StoneCastle Securities, LLC. I have attached that agreement hereto as
Exhibit 1. The agreement calls for Ken Margolis and Richard Luftig to act on behalf of StoneCastle
Portfolio Advisors (now known as Castle), and that if StoneCastle Portfolio Advisors, LLC (i.e.,
Castle) “activities creates revenue paid to StoneCastle Securities, LLC (because the capital raising
contracts that [Castle] secures by you are contracted through StoneCastle Securities, LLC), or
any other entity besides [Castle] then that revenue shall be treated the same in the calculation of
[Castle] Net Profits as if that revenue had been paid to [Castle].” (Exhibit 1 at 2 (emphasis
added)).

        Pursuant to Exhibit 1, Castle secured the Agreement in the name of StoneCastle Securities,
LLC and StoneCastle Securities, LLC provided the services called for under the Agreement
through Castle, i.e., Castle was StoneCastle Securities LLC’s agent. In fact, as stated in the
Statement of Claim, pursuant to StoneCastle Securities’ agreement to act as exclusive placement
agent for Citadel, “Castle had over 1,000 communications with prospective investors by meeting,
phone and/or email” pursuant to the Agreement. See, e.g., Time Warner City Cable v. Adelphi
Univ., 27 A.D.3d 551, 552, 813 N.Y.S.2d 114, 116 (2d Dep’t 2006) (“The agent is a party who
acts on behalf of the principal with the latter’s express, implied, or apparent authority.”) (quoting
Maurillo v. Park Slope U–Haul, 194 A.D.2d 142, 146, 606 N.Y.S.2d 243 (2d Dep’t 1993)).

        Regardless, even if Castle was not a direct party to the arbitration clause of the Agreement
by virtue of the contractual agency relationship, the fact that Castle is, at a minimum, an intended
third-party beneficiary of the Agreement, still renders FINRA arbitration binding on Castle and
Citadel Services Corp. “Under general contract principles, ‘non-signatories [] fall within the scope
of an arbitration agreement where that is the intent of the parties.’” Borsack v. Chalk & Vermilion
Fine Arts, Ltd., 974 F. Supp. 293, 300 (S.D.N.Y. 1997) (quoting McPheeters v. McGinn, Smith &
Co., 953 F.2d 771, 772 (2d Cir.1992) (per curiam)); see also Interpool Ltd. v. Through Transp.
Mut. Ins. Ass’n Ltd., 635 F. Supp. 1503, 1505 (S.D. Fla. 1985) (“The law is clear that a third party
beneficiary is bound by the terms and conditions of the contract that it attempts to invoke.”). “Thus,
when a plaintiff who acquires rights under a contract as an agent, third-party beneficiary, or
assignee subsequently ‘bases [his] right to sue on the contract itself the provision requiring
arbitration as a condition precedent to recovery must be observed.’” Borsack, 974 F. Supp. at 300
(quoting Cheshire Place Assocs., 815 F. Supp. at 597) (emphasis added). See also Spear, Leeds &
Kellogg v. Cent. Life Assur. Co., 85 F.3d 21, 26 (2d Cir. 1996) (requiring NYSE member to
arbitrate with a non-member because, “[w]hile it is true that the broker and defendants never
directly contracted with one another, we have explained that the arbitration rules of a securities
exchange are themselves ‘contractual in nature’”).

      As properly alleged in the Statement of Claim, even if Castle is not a direct party to the
Agreement, it is, at a minimum, an intended third-party beneficiary. The Agreement explicitly


1
 StoneCastle Partners, LLC was the parent of both Castle and StoneCastle Securities LLC—
Castle and StoneCastle Securities, LLC were “sister” companies at the time.
FINRA Dispute Resolution                       -3-                              November 19, 2018

requires that notices under the Agreement be delivered to Mr. Luftig, Castle’s managing partner.
In fact, the Agreement specifically stated that any rights, duties and obligations thereunder, “shall
inure to the benefit of and be binding upon the successors, assigns and personal representatives
of each of the parties hereto” which was intended to include Castle and Castle’s officers.
(Agreement at ¶ 16 (emphasis added)).

       Thus, the Agreement does call for FINRA arbitration of Castle’s claims against Citadel
Servicing Corp. for breach of the Agreement. Please withdraw the deficiency notice and serve the
Statement of Claim as soon as possible.


                                                      Respectfully submitted,
                                                      RASCO KLOCK PEREZ & NIETO


                                                      By:________________________
                                                              James W. Halter
                                                      555 Fifth Avenue, 17th Floor
                                                      New York, New York 10017
                                                      (305) 476-7100
                                                      Attorneys for Claimants
EXHIBIT 1
'   ;   '   Stc;meCastle Partners, LLC
            120 West 45111 Street; 14111 Floor
            New York, New York 10036
            212-354-6500 (T)          .
            212-354-6565 (F)




            January 31, 20 JO

            Richard Luftig
            527 Split Rock Road
            Oyster Bay Cove, New York I 1791

            Kenneth Margolis
            135 Elm Drive
            Roslyn, New York I 1576


                                                 Re: Terms of Employment

            Pear Ken and Richard:

            This letter confinns the tenns of the employment of Ken Margolis ("Margolis") and Richard Luftig
            ("Luftig") at StoneCastle Portfolio Advisors, LLC ("SPA''). SPA is a wholly-owned subsidiary of
            StoncCastle Partners LLC. Each of you is paid a salary by SPA equal to the minimum wage under
            applicable law for full time employees.

            In addition, each of you are entitled to participate in our retirement plan and all other employee benefit
            plans available universally to all SPA employees, consistent with the tenns and conditions of those
            plans.

            In addition, SPA will pay each of you a guranteed bopus equal to 50% of the SPA Net Profits (as
            defined below) (together you will receive I 00% of the SPA Net Profits). "SPA Net Profits" means the
(           revenue as accounted for on a cash and not accrual b~is, of SPA arising from the capital raising
            assignments, trading revenue or other transactions secured by employees and consultants of SPA less
            expenses of or allocable to SPA (which, for the avoidance of doubt, includes all compensation of the
            employees and consultants of SPA) less the SPA Amount. ''SPA Amount" equals 20% of the revenues
            of any transaction or trade secured by employees and · consultants of SPA minus any expenses
            associated with the transaction including but not limited .to professional fees, referral fees, due
            diligence costs and travel and entertainment expenses, or such other percentage of gross revenues of
            any transactio.n agreed to in writing between Margolis or Luftig, and SPA. For avoidance of doubt, if
            SPA activities creates revenue paid to StoneCastle Securities LLC (because the capital raising
            contracts that SPA secures by you are contracted throug!l StoneCastle Securities, LLC), or any other
            entity besides SP A (including without limitation StoneCastle Partners LLC) then that revenue shall be
            treated the same in the calculation of SPA Net Profits as if that revenue had been paid to SPA.

            The SPA Net Profits will be distributed to Margolis and Luftig (split equally) on the dates that
            Margolis and Luftig direct SPA in writing. The SP A Net Profits will be earned by Margolis and Luftig
            regardless of whether one or both are or are not employed by SPA regardless of when the SPA Net
            Profits are earned by or paid to SPA.

            You agree that your employment by SPA is "at will," which means either SPA or you is free to
            tcnninate such employment upon 10 business days' written notice for any reason, or for no reason,
            provided, that you will be entitled to receive any SPA Net Profits with respect to transactions that are
            closed, contracted for, or in process prior to the tennination of your employment. If the employment
            of Luftig and Margolis is terminated (by SPA or by Luftig and Margolis), Luftig and Margolis will
            have the option to transfer any contracts that have closed,.contracted, or are in process to a new entity
            with which Luftig and Margolis are affiliated (the "New Entity"), subject to I) approval from the SPA
            counterparty to the transaction; and 2) the New Entity agreeing in writing with StoneCastle Partners,
            LLC to pay the SPA Amount to StoneCastle Partners LLC or its affiliates as determined by
            StoneCastle Partners, LLC. In addition, each of you agree that SPA will not be liable to you in the
    L
        StoneCastle Portfolio Advisors, LLC
,,. ,




        event, that SPA d.istributes SPA Net Profits to either Margolis or Luftig in accordance with this
        Agreement (i.e., you agree that your only recourse will be to look to each other for any recourse) and
        each of you agree to indemnify and hold harmless SPA on a joint and several basis and to the fullest
        extent permitted by law for any claims or costs incurred by SPA in connection arising from
        distributions of SPA Net Profits that are made to Margolis or Luftig in accordance with this
        Agreement.                                                             ·

        StoneCastle Partners LLC shall pay for or provide all ordinary, overhead, arid back-office expenses of
        SPA, StoneCastle Partners LLC and StoneCastle Securities LLC, including without limitation payroll
        processing, accounting, human resources, legal, rent, office supplies, technology, computers, and
        office equipment, and such expenses shall not be included in the calculation of SPA Net Profits.




l




L
                                                                                                            2
              StoneCastle Portfollo Advisors, LLC
,..   ;
          ,




              This letter supersedes any and all prior discussions and agreements between us with respect to the
              matters set forth herein. Please sign below if you accept the terms of this letter, and return a copy to
              me.

              Sincerely,




                      Matthew Mayers
                      Member



                                                    ACCEPTED:    tftJ#
                                                             z:;;L~~Kenneth Margolis


  (~                                                    DATE: January 31, 2010




      L
                                                                                                                    3
